DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 13, 2022 has been entered.
 
Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


	Claims 1 and 4-9 are rejected under 35 U.S.C. 103 as being unpatentable over Urben et al. (US 20130098713 A1) in view of Henseler (US 8316998 B2) and further in view of Monzon-Simon et al. (WO 2005105645 A1).
	Regarding claim 1, Urben et al. teach: 
An elevator comprising: 
	an elevator car (elevator car 10, figure 6) configured to move in an elevator shaft (“elevator shaft” paragraph [0015], line 3) along guide rails (“guide rails” paragraph [0016], line 3), the elevator car including a roof (superstructure 23, figure 6), a plurality of car walls “wall sections” paragraph [0010], line 9) and at least one car door (“car doors” paragraph [0058], line 7), the at least one car door configured to open (it is inherent that elevator car doors open) to allow access from inside the elevator car to the elevator shaft (work can be done from inside the car through the open car doors to the elevator shaft); and
	support elements (inclined flanks 22.1, figure 5) at respective ones of at least two opposite upper edges (left and right sides as shown in figure 5) of the elevator car, the support elements configured to, support the roof (23) when the roof is closed with a gap (lateral cut-out 31, figure 5) between the elevator car (10) and the roof (23) to provide a ventilation passage (air can flow through cut-outs 31 on each side of the elevator car) between the elevator car and the elevator shaft, and yield under the roof if the weight on the roof exceeds the threshold value (under a high enough load on top of superstructure 23 the inclined flanks 22.1 would yield and collapse).
	Urben et al. do not teach:
At least one of the car walls configured to open to allow access from inside the elevator car to the elevator shaft and the safety system including a plurality of safety control switches at the respective ones of least two opposite upper edges of the elevator car, each of the plurality of safety control switches configured to independently trigger the safety system to prevent the elevator car from moving when a corresponding portion of the roof descends downwards into the gap.
	However, Henseler teaches:
An elevator car for an elevator system, and;
at least one of the car walls (elevator wall 2, figure 1) is configured to open (see figure 2) to allow access from inside the elevator car to the elevator shaft (abstract). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a removable panel as taught by Henseler with the elevator car taught by Urben et al. to allow maintenance workers to easily access components on the side of the car or in the elevator shaft.
	The combination of Urben et al. and Henseler does not explicitly teach:
a safety system configured to prevent the elevator car from moving if a weight on the roof of the elevator car exceeds a threshold value and the safety system including a plurality of safety control switches at the respective ones of least two opposite upper edges of the elevator car, each of the plurality of safety control switches configured to independently trigger the safety system to prevent the elevator car from moving when a corresponding portion of the roof descends downwards into the gap.
	Monzon-Simon et al., however, teach:
a safety system (“emergency stop system,” page 7, line 10) configured to prevent the elevator car (elevator car 2, figure 1) from moving if a weight (“a force corresponding to a person’s weight,” page 6, ll. 36-37) on the roof of the elevator car exceeds a threshold value and the safety system includes a safety control switch (microswitch 32, figure 3) configured to independently trigger the safety system to prevent the elevator car from moving when a corresponding portion of the roof descends downwards into the gap (if a person stands on cover 14 – a component of retractable balustrade 10- the force compresses spring 30 and bracket 28 engages microswitch 32, emergency stop system is initiated and movement of elevator car 2 is prevented, see page 6, line 32 – page 7, line 18).
	While Monzon-Simon et al. do not teach a plurality of safety control switches at two opposite upper edges of the elevator car, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include at least two switches at opposite sides for redundancy in case of failure of one switch as well as ensuring the safety system is triggered when the load is concentrated on one side of the car. Further, it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. V. Bemis Co., 193 USPQ 8.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include safety switches as taught by Monzon-Simon et al. on the elevator car of Urben et al. and Henseler to prevent movement of the car under catastrophic failure conditions. In the case that a load large enough to collapse the flanks of the upper car structure is present above the elevator car it would trigger at least one of the safety switches to prevent further movement of the car. If the car continues vertical movement during a structural failure it results in unsafe conditions for passengers of the car.
	Regarding claim 4, Monzon-Simon et al. further teach:
 wherein the safety system of the elevator is configured to maintain preventing the elevator car from moving after triggering of one or more of the plurality of safety control switches until the safety system is reset (page 7, ll. 9-12, “A latch arrangement is associated with the emergency stop system initiated by the microswitch 32 which must be reset by an authorized person.”).  
	Regarding claim 5, Urben et al. further teach:
wherein the roof (superstructure 23) allows access from inside the elevator car (10) to maintenance or repair targets in the elevator shaft through an opening on top of the elevator car.  
	Regarding claim 6, Henseler further teaches:
wherein the at least one of the car walls (wall 2, figure 1) allows access from inside the elevator car (car 1, figure 1) to maintenance or repair targets in the elevator shaft through an opening (opening created by removal of removable part 3, figure 2) on the at least one of the car walls of the elevator car.  
	Regarding claim 7, Urben et al. further teach:
wherein the at least one car door (“car doors” paragraph [0058], line 7) allows access from inside the elevator car (10) to maintenance or repair targets through the at least one car door of the elevator car.  
	Regarding claim 8, Urben et al. further teach:
further comprising: 3Atty. Dkt. No. 8959-000263-USU.S. Application No. 16/220,317 a movable roof support (pivot arms 42, figure 6) configured to open and close the roof only when the elevator is operating in a maintenance mode (paragraph [0006], ll. 6-8, “in maintenance mode or in the case of evacuation nevertheless makes possible the required access or escape in simple mode and manner.”).  
	Regarding claim 9, Urben et al. further teach:
wherein the movable roof support (pivot arms 42) is configured to open and close the roof essentially in a vertical direction (see vertical open position in figure 6).  

	Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Urben et al. (US 20130098713 A1) in view of Monzon-Simon et al. (WO 2005105645 A1).
	Regarding claim 13, Urben et al. teach:
A movable roof (superstructure 23, figure 6) of an elevator car (elevator car 10, figure 6) configured to move in an elevator shaft (“elevator shaft” paragraph [0015], line 3) along guide rails (“guide rails” paragraph [0016], line 3), the movable roof comprising: 
	a ceiling including a movable panel (upper side 23.2, figure 5) therein; 
	an articulating roof support (pivot arms 42, figure 6) attached to the movable panel, the articulating roof support configured to articulate between a closed position (position shown in figure 9A, for reference) in which the movable panel is aligned with the ceiling to restrict access to the elevator shaft and an open position (position shown in figure 6) in which the movable panel moves with respect to the ceiling (substructure 22) to allow access to the elevator shaft via the ceiling from inside the elevator car;
	support elements (inclined flanks 22.1, figure 5) at respective ones of at least two opposite upper edges (left and right sides as shown in figure 5) of the elevator car, the support elements configured to, support the roof (23) when the roof is closed with a gap (lateral cut-out 31, figure 5) between the elevator car (10) and the roof (23) to provide a ventilation passage (air can flow through cut-outs 31 on each side of the elevator car) between the elevator car and the elevator shaft, and yield under the roof if the weight on the roof exceeds the threshold value (under a high enough load on top of superstructure 23 the inclined flanks 22.1 would yield and collapse).
	Urben et al. do not teach:
a plurality of safety control switches at the respective ones of least two opposite upper edges of the elevator car, each of the plurality of safety control switches configured to independently trigger a safety system to prevent the elevator car from moving when a corresponding portion of the roof descends downwards into the gap.
	Monzon-Simon et al., however, teach:
a safety control switch (microswitch 32, figure 3) configured to independently trigger a safety system (“emergency stop system,” page 7, line 10) to prevent the elevator car from moving when a corresponding portion of the roof descends downwards into the gap (if a person stands on cover 14 – a component of retractable balustrade 10- the force compresses spring 30 and bracket 28 engages microswitch 32, emergency stop system is initiated and movement of elevator car 2 is prevented, see page 6, line 32 – page 7, line 18).
	While Monzon-Simon et al. do not teach a plurality of safety control switches at two opposite upper edges of the elevator car, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include at least two switches at opposite sides for redundancy in case of failure of one switch as well as ensuring the safety system is triggered when the load is concentrated on one side of the car. Further, it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. V. Bemis Co., 193 USPQ 8.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include safety switches as taught by Monzon-Simon et al. on the elevator car of Urben et al. and Henseler to prevent movement of the car under catastrophic failure conditions. In the case that a load large enough to collapse the flanks of the upper car structure is present above the elevator car it would trigger at least one of the safety switches to prevent further movement of the car. If the car continues vertical movement during a structural failure it results in unsafe conditions for passengers of the car.
	Regarding claim 14, Urben et al. further teach:
wherein, in the open position (see figure 6), the movable panel (superstructure 23) is raised with respect to the ceiling (substructure 22) to allow access to sidewalls of the elevator shaft while providing cover to the elevator car from a top of the elevator shaft (see position of superstructure 23 in figure 6, it provides cover to the elevator car from the top of the elevator shaft). 

Response to Arguments
	Applicant's arguments filed April 13, 2022 have been fully considered but they are not persuasive. On page 8 of the Remarks, Applicant argues that Urben, Henseler, and Monzon-Simon fail to disclose or fairly suggest the features support elements and safety control switches from original claims 1 and 2 and presently amended into independent claims 1 and 13. Examiner respectfully disagrees. As detailed in the rejection above, Urben teaches support elements that provide a gap providing a ventilation passage between part of the elevator car and the elevator shaft. Monzon-Simon teaches a safety control switch that operates as claimed, and duplication of essential working parts has been shown to be a matter of routine skill in the art. 
	In response to applicant's argument on pages 9-10 that the process of activating the switch of Monzon-Simon differs from the intended use of the claimed invention, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. In this case, the switch of Monzon-Simon triggers the safety system to prevent the elevator car from moving when a portion of the roof descends into a gap as claimed in claim 1.

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE M LANTRIP whose telephone number is (571)272-6068. The examiner can normally be reached M-F 11:00 am - 7:30 pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on (571)272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL R MANSEN/Supervisory Patent Examiner, Art Unit 3654                                                                                                                                                                                                        



/M.M.L./Examiner, Art Unit 3654